UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DEBBIE COFFEY,

                        Plaintiff,

                        v.                        Civil Action No. 16-cv-564 (CRC) (DAR)

 UNITED STATES BUREAU OF LAND
 MANAGEMENT,

                        Defendant.


                                            ORDER

       Upon careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation filed August 31, 2018, and hearing no objections from the Plaintiff within the

extended timeframe for filing objections, the Court hereby ADOPTS the Report of the Magistrate

Judge and ACCEPTS her Recommendation. Accordingly, it is hereby

       ORDERED that [19] Plaintiff’s Motion for Award of Reasonable Attorneys’ Fees and

Costs be DENIED.

       SO ORDERED.


Date: October 1, 2018
                                                           CHRISTOPHER R. COOPER
                                                           United States District Judge